78 So.3d 647 (2011)
Lawrence L. BLANKENSHIP, Appellant,
v.
Ernie Lee MAGAHA, Appellee.
No. 1D11-5669.
District Court of Appeal of Florida, First District.
December 30, 2011.
Rehearing Denied February 10, 2012.
*648 Lawrence L. Blankenship, pro se, Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Erick M. Drlicka of Emmanuel, Sheppard & Condon, Pensacola, for Appellee.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.030(b)(2)(B). All pending motions are denied as moot.
WETHERELL, MARSTILLER, and SWANSON, JJ., concur.